Exhibit 10.1

CITRIX SYSTEMS, INC.

2006 EXECUTIVE BONUS PLAN

 

I. PURPOSE

The purpose of the Citrix Systems, Inc. 2006 Executive Bonus Plan (“Plan”) is to
provide to executive officers of Citrix Systems, Inc. (the “Company”)
competitive compensation opportunities that are aligned with and promote the
overall financial objectives of the Company and its shareholders. In addition to
base salary and long-term equity awards, this will be accomplished through
incentives payable in the form of cash bonuses designed to reward executives for
the financial and operational success of the Company. This Plan does not govern
the Company’s base salary and long-term equity awards compensation practices.

 

II. ELIGIBILITY

Company executives are eligible to participate in the Plan. As of January 1,
2006, the following executives are among those who have been approved for
participation in the Plan (the “Participants”):

 

  •   PRESIDENT & CEO

 

  •   SENIOR VICE PRESIDENT, CORPORATE SALES AND SERVICES

 

  •   GENERAL COUNSEL AND CORPORATE VICE PRESIDENT, HUMAN RESOURCES

 

  •   SENIOR VICE PRESIDENT AND CHIEF FINANCIAL OFFICER

 

  •   VICE PRESIDENT, EMEA SALES AND GENERAL MANAGER

 

  •   GROUP VICE PRESIDENT AND GENERAL MANAGER, ONLINE GROUP

Other individuals may become Plan Participants during a fiscal year (“New
Participants”) provided such an individual is: (1) an executive of the Company;
(2) recommended for participation by the President & CEO; and (3) approved for
participation by the Compensation Committee of the Board of Directors (the
“Compensation Committee”).

 

III. PLAN ADMINISTRATION

The Plan will be administered by the President & CEO and the Compensation
Committee.

 

  A. President & CEO Responsibilities.

 

  1. Recommend new executives for Plan participation.

 

  2. Develop specific bonus recommendations for all Participants (except the
President & CEO) and submit to the Compensation Committee for approval.

 

  3. Propose performance measures, weightings, and performance levels for the
Plan, and changes thereto.

 

  4. Evaluate actual performance against bonus measures and goals.

 

  5. Communicate Plan parameters and mechanics to Participants.

 

  B. Compensation Committee Responsibilities.

 

  1. Approve new Plan Participants.

 

  2. Review target bonus awards, including benchmarking to peer group companies.

 

  3. Review bonus measures, goals, and weightings.

 

  4. Certify achievement of bonus measures.

 

  5. Review and approve the President & CEO’s bonus recommendations for
Participants and develop bonus recommendations for the President & CEO.

 

IV. BONUS STRUCTURE

 

  A. Performance Period. This Plan will measure and reward performance on an
annual basis (January 1 – December 31).

 

  B. Eligibility. All Plan Participants as of January 1st are eligible to
participate in this Plan. New



--------------------------------------------------------------------------------

Participants will be eligible to participate in this Plan upon the
recommendation of the President & CEO and approval by the Compensation
Committee. A New Participant’s bonus opportunity will be prorated based on the
number of full and partial months remaining in the performance period at the
time Plan participation is approved. New Participants approved for the Plan may
be eligible to receive a bonus (prorated based on the number of full and partial
months remaining in the performance period) for the achievement of individual
performance measures, as recommended by the President & CEO and approved by the
Compensation Committee.

 

  C. Performance Measures and Weighting. For all Participants other than the
Group Vice President and General Manager, Online Group and the VP, EMEA Sales
and General Manager, bonus awards are tied solely to the achievement of
corporate financial targets (“Financial Targets”).

For all Participants other than the Group Vice President and General Manager,
Online Group and VP, EMEA Sales and General Manager, bonus awards under this
Plan will be calculated based on the following financial components for purposes
of performance measurement and weightings:

 

Financial Component

   Weighting  

Reported Revenue

   40 %

Product Revenue

   30 %

Corporate Operating Income

   30 %

The bonus award for the Group Vice President and General Manager, Online Group
and VP, EMEA Sales and General Manager is tied to the achievement of segment
financial targets and individual goals in the following percentages:

 

Bonus Award Component

  

Bonus Mix

(as a % of total bonus
award)

 

Financial Targets

   70 %

Individual Goals

   30 %

Bonus awards for the Group Vice President and General Manager, Online Group for
achievement of the financial targets component under this Plan will be
calculated based on the following financial components for purposes of
performance measurement and weightings:

 

Financial Component

   Weighting  

Division Recognized Revenue

   50 %

Division Total Expenses

   20 %

Corporate Operating Income

   30 %

Bonus awards for the VP, EMEA Sales and General Manager for achievement of the
financial targets component under this Plan will be calculated based on the
following financial components for purposes of performance measurement and
weightings:

 

Financial Component

   Weighting  

EMEA Total Bookings

   40 %

EMEA Product Bookings

   30 %

Corporate Operating Income

   30 %

Bonus awards for the Group Vice President and General Manager, Online Group and
VP, EMEA Sales and General Manager for achievement of the individual goals
component under this Plan will be determined by the President & CEO or a direct
report of the President & CEO to whom the President & CEO has delegated such
authority.

Bonus awards are subject to a minimum performance requirement before any award
may be



--------------------------------------------------------------------------------

earned. The performance requirements are as follows:

 

  (1) No bonus award will be paid with respect to a financial component category
unless the Company achieves 80% of the Financial Target, or segment financial
target (as the case may be), for such category.

 

  (2) For all Participants other than the Group Vice President and General
Manager, Online Group and VP, EMEA Sales and General Manager, notwithstanding
the achievement of 80% in any financial component category, no bonus award of
any kind will be made unless 90% of the annual corporate EPS is achieved.

 

  (3) For the Group Vice President and General Manager, Online Group and VP,
EMEA Sales and General Manager, in the event 90% of the annual corporate EPS is
not achieved, only the Corporate Operating Income financial component will not
be paid.

For purposes of this Plan, Corporate Operating Income and EPS shall be
calculated on an adjusted basis that specifically excludes amortization of
intangible assets, write-offs of in-process research and development, charges
associated with the expensing of equity-based compensation and other adjustments
approved by the Compensation Committee.

Financial components and weightings will be reviewed periodically throughout the
year to ensure continued alignment with the Company’s business strategy and
objectives. Upon the recommendation of the President & CEO and approval of the
Compensation Committee, the financial components and weightings may be adjusted
at such time to reflect changes in business priorities.

 

  D. Bonus Levels. Target bonus levels for each Participant are established
based on competitive practice and Citrix’s compensation philosophy. Target bonus
levels payable under this Plan assume that the Company achieves 100% of its
Financial Targets during the Plan period. Target bonus awards under this Plan
are as follows:

 

Title/Level

   Target Bonus
(as a % of base salary)  

PRESIDENT & CEO

   100 %

SENIOR VICE PRESIDENT, CORPORATE SALES AND SERVICES

   100 %

GENERAL COUNSEL AND CORPORATE VICE PRESIDENT, HUMAN RESOURCES

   55 %

SENIOR VICE PRESIDENT AND CHIEF FINANCIAL OFFICER

   55 %

VICE PRESIDENT, EMEA SALES AND GENERAL MANAGER

   75 %

GROUP VICE PRESIDENT AND GENERAL MANAGER, ONLINE GROUP

   74 %

In the event of the under-achievement by the Company of the Financial Targets,
or segment financial target (as the case may be), for each financial component
category but subject to the requirements of subsections IV.C (1) and (2) above,
bonus awards will be adjusted downwards from the Plan Participant’s target bonus
award as follows:



--------------------------------------------------------------------------------

For all Participants other than the Group Vice President and General Manager,
Online Group and the VP, EMEA Sales and General Manager:

 

Financial Component

  

Reduction for each 1%*
Shortfall from
Achievement of 100%

(as a % of target bonus
award for applicable
financial component)

 

Reported Revenue

   6 %

Product Revenue

   5 %

Corporate Operating Income

   3 %

For the Group Vice President and General Manager, Online Group:

 

Financial Component

  

Reduction for each 1%*
Shortfall from
Achievement of 100%

(as a % of target bonus
award for applicable
financial component)

 

Division Recognized Revenue

   2 %

Division Total Expenses

   4 %

Corporate Operating Income

   3 %

For the VP, EMEA Sales and General Manager:

 

Financial Component

  

Reduction for each 1%*
Shortfall from
Achievement of 100%

(as a % of target bonus
award for applicable
financial component)

 

EMEA Total Bookings

   3 %

EMEA Product Bookings

   3 %

Corporate Operating Income

   3 %

In the event of the over-achievement by the Company of the Financial Targets, or
segment financial target (as the case may be), for each financial component
category, bonus awards will be adjusted upwards but capped at a maximum of 200%
of the Plan Participant’s target bonus award as follows:

For all Participants other than the Group Vice President and General Manager,
Online Group and the VP, EMEA Sales and General Manager:

 

Financial Component

  

Increase for each 1%* in
Excess of Achievement

of 100%

(as a % of target bonus
award for applicable
financial component)

 

Reported Revenue

   12 %

Product Revenue

   10 %

Corporate Operating Income

   6 %

--------------------------------------------------------------------------------

* Including any fraction of a percent rounded to one decimal place.



--------------------------------------------------------------------------------

For the Group Vice President and General Manager, Online Group:

 

Financial Component

  

Increase for each 1%* in
Excess of Achievement

of 100%

(as a % of target bonus
award for applicable
financial component)

 

Division Recognized Revenue

   4 %

Division Total Expenses

   2 %

Corporate Operating Income

   6 %

For VP, EMEA Sales and General Manager:

 

Financial Component

  

Increase for each 1%* in
Excess of Achievement

of 100%

(as a % of target bonus
award for applicable
financial component)

 

EMEA Total Bookings

   6 %

EMEA Product Bookings

   6 %

Corporate Operating Income

   6 %

 

  E. Bonus Determination. The President & CEO will be responsible for evaluating
actual performance against the performance goals and determining the bonus award
earned. Written documentation supporting the President & CEO’s evaluation of
performance and calculation of awards will be submitted to the Compensation
Committee for review. The Compensation Committee will make all final award
determinations.

 

  F. Bonus Payout. For all Participants other than the Senior Vice President,
Corporate Sales and Services, the Group Vice President and General Manager,
Online Group and the VP, EMEA Sales

 

--------------------------------------------------------------------------------

* Including any fraction of a percent rounded to one decimal place.



--------------------------------------------------------------------------------

and General Manager, if financial performance of all three financial components
is tracking to 100% of each associated Financial Target and the EPS target is on
track, then twenty-five percent (25%) of forecasted bonus awards will be paid in
cash after June 30. For the Senior Vice President, Corporate Sales and Services,
the Group Vice President and General Manger, Online Group and VP, EMEA Sales and
General Manager, up to twenty-five percent (25%) of annual targeted bonus awards
will be paid quarterly in cash based on the applicable percentage achieved of
each associated Financial Target, or segment financial target (as the case may
be), with a reconciliation based on final achievement of Financial Targets, or
segment financial target (as the case may be), at year-end. Subject to approval
by the Compensation Committee, the balance of all bonus awards will be paid in
cash no later than the first quarter following the conclusion of the fiscal year
to which the award relates.

 

V. MISCELLANEOUS PROVISIONS

 

  A. This Plan is effective as of January 1, 2006 and will continue until the
Compensation Committee and/or Board of Directors terminates or amends the
Plan. The Compensation Committee and/or Board of Directors retain the right to
amend, alter, or terminate this Plan at any time. The President & CEO and the
Compensation Committee retain the right to establish and amend the base salary
and long-term equity awards compensation of the Company’s executives and
employees. The Compensation Committee and/or Board of Directors retain the right
to make discretionary bonus awards or to amend or alter the Financial Targets
and segment financial targets at any time.

 

  B. All decisions made by the Compensation Committee and/or Board of Directors
regarding administration and interpretation of the Plan shall be final and
binding on all persons, including the Company and Participants.

 

  C. Nothing contained in this document shall be deemed to alter the
relationship between the Company and a Participant, or the contractual
relationship between a Participant and the Company if there is a written
contract regarding such relationship. Furthermore, nothing contained in this
document shall be construed to constitute a contract of employment between the
Company and a Participant. The Company and each of the Participants continue to
have the right to terminate the employment or service relationship at any time
for any reason, except as provided in a written contract.